Exhibit 10.1

 

The DIRECTV Group, Inc.

Non-Employee Board of Directors Equity Compensation Program

2006 Award Terms and Conditions

 

This is a summary of the material terms and conditions of the 2006 Equity Award
to independent directors.  The 2004 DIRECTV Group, Inc. Stock Plan (the “Plan”)
and Prospectus govern the awards, receipt of which is hereby acknowledged, and
is incorporated herein by this reference.

 

Term or Concept

 

Explanation

 

 

 

Company

 

The DIRECTV Group, Inc.

 

 

 

Eligibility

 

Independent non-employee members of the DIRECTV Group Board of Directors

 

 

 

Award Date

 

February 7, 2006

 

 

 

Awards

 

4,000 DIRECTV Restricted Stock Units (RSUs or Units); upon vesting, distributed
in DIRECTV (DTV) shares.

 

 

 

Vesting

 

•

Vesting refers to the time when you are eligible to receive your shares.

 

 

 

 

 

 

•

25% of RSUs (1,000 RSUs) will vest each January 1, beginning January 1, 2007.

 

 

 

 

Share Distribution

 

•

Upon vesting each January, the shares will be directly deposited into an account
in your name at Computershare, the company’s Transfer Agent. Account statements
will be distributed shortly thereafter.

 

 

 

 

 

 

•

In its discretion, the Compensation Committee of the Board may settle unvested
RSUs in cash.

 

 

 

 

Taxation

 

•

Your award becomes taxable at the time of vesting, which is when you’ll receive
your shares of DTV stock.

 

 

 

 

 

 

•

No shares will be withheld for taxes upon vesting.

 

 

 

 

 

 

•

Please consult with your personal tax or financial advisor for more information
regarding the tax consequences of your award.

 

 

 

 

Impact of Resignation

 

•

If you serve on the Board of Directors at least through the first calendar year
in which the award is made, the RSUs will continue to vest on the normal
schedule.

 

 

 

 

 

 

•

If you resign, or if you are removed as a director, prior to the end of such
calendar year, the RSUs are forfeited.

 

 

 

 

 

 

•

If you die, all unvested RSUs will vest immediately and be distributed as soon
as practicable.

 

--------------------------------------------------------------------------------